THE COURT
(nem. con.) declined hearing the counsel on the other side upon the-question whether the writ of mandamus, was the proper remedy, being clearly of opinion that it was, and that the levy court had1 authority, under the act of congress, to-ascertain the cost; and requested the counsel for the mandamus to show that the-proceedings of the levy court were conformable to the act of congress.
THE COURT said that, if the case was-ready for a peremptory mandamus (It being understood that the counsel on both.sides had agreed that the case should now be considered as if it were heard upon a-retum of a mandamus nisi),' a peremptory-mandamus should issue. The matter was afterwards settled between the parties.